
      
        DEPARTMENT OF TRANSPORTATION 
        Federal Motor Carrier Safety Administration 
        49 CFR Parts 350, 385, 395, and 396 
        [DOT Docket No. FMCSA-2004-18940] 
        RIN 2126-AA89 
        Electronic On-Board Recorders (EOBRs) for Documenting Hours of Service; Listening Session 
        
          AGENCY:
          Federal Motor Carrier Safety Administration (FMCSA), DOT. 
        
        
          ACTION:
          Notice of public listening session. 
        
        
          SUMMARY:
          The FMCSA announces a public listening session to obtain feedback from interested parties on the Agency's January 18, 2007, notice of proposed rulemaking (NPRM) to establish new performance standards for EOBRs, require the use of these devices by certain motor carriers, and to provide incentives for the voluntary use of such devices by the industry. The listening session will provide all interested parties with an opportunity to share their views on the Agency's EOBR rulemaking. All oral comments will be transcribed and placed in the public docket identified at the beginning of this notice. 
        
        
          DATES:

          The listening session will be held on March 12, 2007, from 9:30 a.m. to 4:30 p.m. Individuals who wish to make a formal presentation should contact Ms. Deborah Freund at 202-366-4009 or e-mail her at deborah.freund@dot.gov no later than 5 p.m., e.t., March 8, 2007. 
        
        
          ADDRESSES:
          The meeting will be held in Room 2230, Nassif Building, DOT Headquarters, 400 Seventh Street, SW., Washington, DC 20590. You may also submit comments to the DOT Docket Management System (DMS), referencing Docket Number FMCSA-2004-18940, using any of the following methods: 
          • Web site: http://dms.dot.gov. Follow the instructions for submitting comments on the DOT electronic docket site. 
          • Fax: 1-202-493-2251. 
          • Mail: Docket Management Facility; U.S. Department of Transportation, 400 Seventh Street, SW., Nassif Building, Room PL-401, Washington, DC 20590-0001. 
          • Hand Delivery: Room PL-401 on the plaza level of the Nassif Building, 400 Seventh Street, SW., Washington, DC, between 9 a.m. and 5 p.m., e.t., Monday through Friday, except Federal holidays. 
          • Federal eRulemaking Portal: Go to http://www.regulations.gov. Follow the online instructions for submitting comments. 
          
            Instructions: All submissions must include the Agency name and docket number or  Regulatory Identification Number (RIN 2126-AA89) for this rulemaking. Note that all comments received will be posted without change to http://dms.dot.gov including any personal information provided. For additional information on submitting comments, see the Supplemental Information section of this document. 
          
            Docket: For access to the docket to read background documents or comments received, go to http://dms.dot.gov at any time or to Room PL-401 on the plaza level of the Nassif Building, 400 Seventh Street, SW., Washington, DC, between 9 a.m. and 5 p.m., e.t., Monday through Friday, except Federal holidays. 
          
            Privacy Act: Anyone is able to search the electronic form of all comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review DOT's complete Privacy Act Statement in the Federal Register published on April 11, 2000 (Volume 65, Number 70; Pages 19477-78) or you may visit http://dms.dot.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms Deborah M. Freund, Senior Transportation Specialist, Vehicle and Roadside Operations Division, FMCSA, (202) 366-4009, 400 Seventh Street, SW., Washington, DC 20590. Office hours are from 7:45 a.m. to 4:15 p.m., e.t., Monday through Friday, except Federal holidays. 
          
            Information on Services for Individuals with Disabilities: For information on facilities or services for individuals with disabilities or to request special assistance at the meeting, contact Deborah Freund at 202-366-4009. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        Background 
        On January 18, 2007 (72 FR 2340), FMCSA published an NPRM to amend the Federal Motor Carrier Safety Regulations (FMCSRs) to incorporate new performance standards for electronic on-board recorders (EOBRs) installed in commercial motor vehicles (CMVs) manufactured on or after the date 2 years following the effective date of the final rule. On-board hours-of-service recording devices meeting FMCSA's current requirements and voluntarily installed in CMVs manufactured before the implementation date of a final rule may continue to be used for the remainder of the service life of those CMVs. 

        Under the proposal, motor carriers that have demonstrated a history of serious noncompliance with the hours-of-service (HOS) rules would be subject to mandatory installation of EOBRs meeting the new performance standards. If FMCSA determined, based on HOS records reviewed during each of two compliance reviews conducted within a 2-year period, that a motor carrier had a 10 percent or greater violation rate (“pattern violation”) for any regulation in proposed Appendix C to part 385, FMCSA would issue the carrier an EOBR remedial directive. The motor carrier would be required to install EOBRs in all of its CMVs regardless of their date of manufacture. The motor carrier would have to use the devices for HOS recordkeeping for a period of 2 years, unless: (1) the carrier already had equipped its vehicles with automatic on-board recording devices (AOBRDs) meeting the Agency's current requirements under 49 CFR 395.15 and (2) could demonstrate to FMCSA that its drivers understood how to use the devices. 
        The FMCSA also proposed changes to the safety fitness standard that would require these carriers, i.e., those with a pattern of violations, to install, use, and maintain EOBRs in order to meet the new standard. Finally, the Agency would encourage industry-wide use of EOBRs by providing the following incentives for motor carriers to voluntarily use EOBRs in their CMVs: (1) Revise the Agency's compliance review procedures to permit examination of a random sample of drivers' records of duty status; (2) provide partial relief from HOS supporting documents requirements, if certain conditions are satisfied; and (3) offer other potential incentives made possible by the inherent safety and driver health benefits of EOBR technology. 
        Purpose of the Listening Session 

        The FMCSA is committed to providing all interested parties an opportunity to discuss their perspectives on the pertinent issues that could affect any potential rulemaking changes. The Agency expects to receive numerous comments in response to its EOBR NPRM but believes additional information could be obtained through this listening session. The Agency is planning to hold two additional listening sessions on this rulemaking in the near future. A Federal Register notice announcing the dates and locations of the meetings will be published in advance. 
        Participants in the listening session will be given the opportunity to submit questions that they would like to hear discussed by others in attendance. Participants are discouraged from reading prepared statements. Individuals who wish to submit written comments or statements should submit the information to the public docket identified at the beginning of this notice. Those who desire notification of receipt of comments must include a self-addressed, stamped envelope or postcard. Comments made during the meeting will be transcribed to preserve an accurate record of the discussion. 
        Meeting Information 
        The meeting will be held from 9:30 a.m. to 4:30 p.m., e.t., on Monday, March 12, 2007, in Room 2230, Nassif Building, 400 Seventh Street, SW., Washington, DC. Because access to the DOT building is controlled, all visitors must sign in with the security office located at the southwest entrance of the building, present identification with a picture on it, be escorted, and wear a visitor's badge at all times while in the building. 

        Individuals who wish to make a formal presentation should contact Ms. Deborah Freund at 202-366-4009 or e-mail her at deborah.freund@dot.gov no later than 5 p.m., e.t., on March 8, 2007, to ensure that sufficient time is allotted for the presentation and to identify any audio-visual equipment needed for the presentation. 
        Individuals who are unable to attend the meeting may submit written comments to the docket identified at the beginning of this notice by April 18, 2007, the closing date for comments to the January 18, 2007, NPRM on EOBRs. 
        
          Issued on: February 21, 2007. 
          Rose A. McMurray, 
          Assistant Administrator, Chief Safety Officer.
        
      
      [FR Doc. E7-3451 Filed 2-27-07; 8:45 am] 
      BILLING CODE 4910-EX-P 
    
  